Exhibit 10.1

 

EXECUTION VERSION

 

PLAN SUPPORT AGREEMENT

 

This PLAN SUPPORT AGREEMENT (the “Agreement”) is made and entered into on this
29th day of June, 2016, by and among (a) Triangle USA Petroleum Corporation
(“TUSA”), Ranger Fabrication, LLC (“Ranger”), and their respective subsidiaries
signatory hereto (collectively, the “Companies”); and (b) each of the
undersigned noteholders (the “Participating Noteholders”) under that certain
Indenture (as amended, supplemented, or otherwise modified from time to time,
the “TUSA Notes Indenture”) dated as of July 18, 2014, among TUSA, the
subsidiary guarantors named on the signature pages thereto, and Wilmington
Trust, National Association as trustee (in such capacity, and any successor
thereto, the “Indenture Trustee”). Each of the parties referred to in clauses
(a) through (b) above is referred to herein as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, the Companies have determined that a restructuring (the
“Restructuring”) of, among other things, the TUSA Notes and certain other
obligations of, and existing equity interests in, the Companies is necessary and
would be in the best interests of the Companies and their stakeholders;

 

WHEREAS, as of the date of this Agreement, the Companies are obligated to, among
other parties, the Holders (as such term is defined in the TUSA Notes Indenture,
the “TUSA Noteholders”) of the TUSA Notes under the TUSA Notes Indenture in the
aggregate principal amount of approximately $380,799,000;

 

WHEREAS, the Companies believe that prompt consummation of a Restructuring in
accordance with the terms of this Agreement and the terms of the term sheet
attached as Exhibit A hereto (the “Term Sheet”) is in the best interests of the
Companies’ stakeholders (including creditors and other parties in interest);

 

WHEREAS, the Parties desire to consummate the Restructuring in accordance with
the terms of this Agreement and the terms of the Term Sheet;

 

WHEREAS, the Restructuring will be effected through the commencement of chapter
11 bankruptcy cases for the Companies in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”);

 

WHEREAS, the Parties desire to work together to complete the negotiation of the
terms of the documents necessary to confirm and consummate a chapter 11 plan of
reorganization for the Companies consistent with this Agreement and the Term
Sheet; and

 

WHEREAS, this Agreement is not intended to be and shall not be deemed to be a
solicitation for acceptances of any chapter 11 plan.

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:







--------------------------------------------------------------------------------

 



 

Section 1.Definitions and Interpretation.

 

(a)The following terms used in this Agreement shall have the following
definitions:

 

“Agreement” has the meaning set forth in the preamble hereof. For the avoidance
of doubt, the Agreement includes the Term Sheet.

 

“Alternative Transaction” means (a) a plan of reorganization or other financial
or corporate restructuring of the Companies on terms materially different than
those set forth in the Term Sheet; (b) the sale or disposition of  the
Companies’ assets (other than a sale of de minimis or non-core assets); (c) a
merger, consolidation, business combination, liquidation, or recapitalization of
the Companies; or (d) any similar transaction involving the Companies on terms
materially different than those set forth in the Term Sheet, including, for the
avoidance of doubt, any transaction accomplished through a transaction involving
a debt restructuring of TPC’s funded indebtedness.

 

“Approved Parties” has the meaning set forth in Section 6.

 

“Backstop” means a commitment of the Backstop Parties to backstop the New Money
Rights Offering, as set forth in the Term Sheet, subject to definitive
documentation and acceptable to the Participating Noteholders in their sole and
absolute discretion. The terms of the Backstop shall be negotiated in good faith
among the Companies and the Backstop Parties, and which, if accepted by the
Companies and the Participating Noteholders, shall be appended to, and made part
of, this Agreement.

 

“Backstop Party” means a Participating Noteholder that has agreed to backstop
the New Money Rights Offering.

 

“Bankruptcy Cases” means proceedings under chapter 11 of the Bankruptcy Code for
the Companies.

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101-1532.

 

“Bankruptcy Court” has the meaning set forth in the recitals hereof.

 

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

 

“Caliber” means Caliber Midstream Partners, L.P., together with its direct and
indirect controlled subsidiaries and affiliates.

 

“Caliber Investor” means the holder of the majority of limited partnership
interests in Caliber.

 

“Caliber Rejection Damages Claim” has the meaning ascribed to it in the Term
Sheet.





2

--------------------------------------------------------------------------------

 



 

“Companies” has the meaning set forth in the preamble hereof.

 

“Company Termination Event” means any event specified in Section 10(c) hereof.

 

“Confidential Information” has that meaning set forth in each applicable NDA
between a Participating Noteholder and the Companies.

 

“Debtors” means the Companies as they may be operating under chapter 11 of the
Bankruptcy Code.

 

“Disclosure Statement” means a disclosure statement with respect to the Plan
consistent with the requirements of section 1125 of the Bankruptcy Code.

 

“Effective Date” means the date on which the Plan is substantially consummated.

 

“Indenture Trustee” has the meaning set forth in the preamble hereof.

 

“Joinder” has the meaning set forth in Section 7 hereof.

 

“Milestones” means the respective dates set forth in Sections 10(a)(i)—(vii) and
(xvi) of this Agreement.

 

“MIP” means a management incentive plan for the management of reorganized TUSA
that provides for compensation comprised of cash and securities. The terms of
the MIP shall be negotiated in good faith among the Companies and the
Participating Noteholders and shall be set forth in a term sheet, which, once
accepted by the Companies and the Participating Noteholders shall be appended
to, and made part of, this Agreement or the Plan.

 

“NDA” means a non-disclosure agreement, confidentiality agreement, or other
agreement of similar import.

 

“New Money Rights Offering” means a rights offering under the Plan, to be set
forth in the Backstop.

 

“New Revolving Credit Facility” means a new first-priority, reserve-based credit
facility for reorganized TUSA, as set forth in the Term Sheet.

 

“New TUSA Board” means the board of directors of reorganized TUSA.

 

“Noteholder Termination Event” means any event specified in
Section 10(a) hereof.

 

“Participating Noteholders” has the meaning set forth in the preamble hereof.

 

“Parties” has the meaning set forth in the preamble hereof.

 

“Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

 

“Petition Date” means the date on which the Companies commence the Bankruptcy
Cases.





3

--------------------------------------------------------------------------------

 



 

“Plan” means a prearranged chapter 11 plan of reorganization that implements the
Restructuring.

 

“Plan Documents” means the Plan and Disclosure Statement and all exhibits,
schedules, and other documents ancillary thereto, all of which shall be
consistent in all material respects with this Agreement. For the avoidance of
doubt, “Plan Documents” shall include but not be limited to the organizational
documents for the reorganized TUSA Companies and definitive documentation for
the New Money Rights Offering, the Backstop, and the MIP.

 

“Qualifying Marketmaker” means any Person that holds itself out to the public or
to applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers TUSA Notes in its
capacity as a broker-dealer or market maker for such TUSA Notes and is in fact
regularly in the business of making a market in such TUSA Notes.

 

“Rejection Order” has the meaning set forth in Section 10 hereof.

 

“Required Participating Noteholders” means as of any date of determination,
Participating Noteholders holding at least two-thirds of the aggregate principal
amount of the TUSA Notes then outstanding and representing more than one-half of
the Participating Noteholders holding TUSA Notes.

 

“Ranger” has the meaning set forth in the preamble hereof.

 

“Ranger Companies” means, collectively, Ranger, Ranger Fabrication Management
Holdings, LLC, and Ranger Fabrication Management, LLC.

 

“Ranger Distribution” means a cash distribution to general unsecured creditors
of the Ranger Companies under the Plan in an amount to be agreed upon among the
Companies and the Required Participating Noteholders.

 

“Rejection Order” has the meaning set forth in Section 10 hereof.

 

“Restructuring” means the transactions contemplated by this Agreement.

 

“Solicitation” means the Companies’ formal request for acceptances of the Plan,
consistent with section 1125 and 1126 of the Bankruptcy Code, rules 3017 and
3018 of the Federal Rules of Bankruptcy Procedure, and applicable non-bankruptcy
law. The Solicitation may be conducted before or after the Petition Date, as
determined by the Companies in consultation with the Participating Noteholders.

 

“Specified Caliber Contracts” means (a) that certain Amended and Restated
Midstream Services Agreement (Crude Oil) dated September 12, 2013, by and
between Caliber North Dakota LLC and TUSA; (b) that certain Amended and Restated
Midstream Services Agreement dated September 12, 2013, by and between Caliber
North Dakota LLC and TUSA; (c) that certain Gathering Services Agreement (LACT
Units) dated September 12, 2013 by and between Caliber Measurement Services LLC
and TUSA; (d) to that certain Gathering Services Agreement (LACT Units) dated
September 12, 2013 by and between Caliber Measurement Services LLC





4

--------------------------------------------------------------------------------

 



 

and TUSA; (e) that certain NGL Handling Agreement dated June 16, 2015 by and
between Caliber North Dakota LLC and TUSA; (f) that certain Fresh Water Sales
Agreement dated May 13, 2014 by and between Caliber Midstream Fresh Water
Partners LLC and TUSA; and (g) that certain Revenue Commitment Agreement dated
as of September 12, 2013 by and between Caliber North Dakota and TUSA; provided,
 however, that the Companies may add or remove midstream services agreements
from the foregoing list in their reasonable discretion.

 

“Termination Event” means a Company Termination Event or a Noteholder
Termination Event, as applicable.

 

“Term Sheet” has the meaning set forth in the recitals hereof and includes all
exhibits thereto.

 

“Transfer” means any assignment, sale, transfer, or acquisition of any TUSA
Notes.

 

“TPC” means Triangle Petroleum Corporation.

 

“TPC Noteholder” means NGP Triangle Holdings, LLC, as purchaser and holder of
that certain 5.0% Convertible Promissory Note made by TPC on July 31, 2012.

 

“Triangle” means TPC and its direct and indirect controlled affiliates and
subsidiaries, including the TUSA Companies and the Ranger Companies.

 

“TUSA” has the meaning set forth in the preamble hereof.

 

“TUSA Companies” means, collectively, TUSA, Foxtrot Resources LLC, and Leaf
Minerals, LLC.

 

“TUSA Notes” means the 6.75% Senior Notes due 2022 issued under the TUSA Notes
Indenture.

 

“TUSA Noteholders” has the meaning set forth in the preamble hereof.

 

“TUSA Notes Indenture” has the meaning set forth in the preamble hereof.

 

“TUSA RBL” means the first-priority reserve-based credit facility, in the
outstanding principal amount of approximately $305,814,686 as of the date hereof
(exclusive of letter of credit exposure), pursuant to that certain Second
Amended and Restated Credit Agreement dated as of November 24, 2014, among TUSA,
as borrower, Wells Fargo Bank, National Association, as administrative agent and
issuing lender, and the several lenders from time to time party thereto.

 

“Withdrawing Noteholder” has the meaning set forth in Section 14 hereof.

 

(b)Other Interpretive Provisions. The word “include” and its various forms shall
be read as if followed by the phrase “without limitation”. “Will” and “shall”
have the same meaning. Where appropriate in context, terms used in this
Agreement shall include both the singular and the plural. Headings are for
convenience only and shall not affect the interpretation





5

--------------------------------------------------------------------------------

 



 

of this Agreement. References to other agreements herein are references to such
agreements as amended, supplemented, or otherwise modified from time to time.

 

Section 2.The Restructuring; Incorporation of the Term Sheet. The Restructuring
will be accomplished pursuant to a Plan consistent with the Term Sheet. The Term
Sheet is incorporated herein by reference and is made part of this Agreement. If
the terms as set forth in the Plan and this Agreement are inconsistent, the
terms of the Plan shall govern, provided that nothing in this Agreement shall be
deemed to obligate any Participating Noteholder from being bound to support any
Plan that is materially inconsistent with the Term Sheet or this Agreement.

 

Section 3.Implementation of the Restructuring.

 

(a)Following the execution of this Agreement, the Participating Noteholders and
the Companies shall continue to negotiate in good faith the additional terms of
the Plan Documents, which shall be consistent in all material respects with this
Agreement and the Term Sheet and shall be in form and substance acceptable to
the Participating Noteholders and the Companies. The Companies will effectuate
the Restructuring by commencing the Bankruptcy Cases and Soliciting acceptances,
and seeking confirmation, of the Plan.

 

(b)This Agreement is not and shall not be deemed to be a solicitation of
acceptances of the Plan. The acceptances of the Participating Noteholders will
not be solicited until after the forms of the Plan and Disclosure Statement have
been agreed to by the Companies and the Participating Noteholders, and such
Solicitation shall occur in accordance with the applicable provisions of the
Bankruptcy Code and applicable non-bankruptcy law.

 

Section 4.Consultation and Cooperation. The Companies and the Participating
Noteholders agree to reasonably consult and cooperate with each other in
connection with any material analyses, appearances, presentations, briefs,
filings, arguments, or proposals made or submitted by any such Party to the
Bankruptcy Court or parties in interest in the Bankruptcy Cases or in connection
with the Restructuring. The Companies and the Participating Noteholders agree to
consult with each other reasonably in advance of any public disclosure regarding
the terms of the Plan prior to the filing thereof except (a) with respect to any
disclosures made, and to the extent of any such disclosures, in filing in, or in
hearings with respect to, the Bankruptcy Cases, or (b) to the extent necessary
to comply with the Parties’ obligations under applicable law or regulation.

 

Section 5.Effectiveness. This Agreement shall only become effective on the day
on which counterparts of this Agreement have been duly executed by, and
exchanged among, each of the Companies and holders of TUSA Notes constituting
Required Participating Noteholders, provided that that this Agreement shall not
be binding on or enforceable against any Party, and no Party shall have any
rights or obligations under this Agreement, and this Agreement shall be null and
void, if it has not been executed by holders of TUSA Notes constituting Required
Participating Noteholders on or before the Petition Date.





6

--------------------------------------------------------------------------------

 



 

Section 6.Agreements of the Companies. Subject to the terms and conditions
hereof, and for so long as no Company Termination Event shall have occurred, and
except as the Required Participating Noteholders may expressly release the
Companies in writing from any of the following obligations:

 

(a)Subject to the terms and conditions of Section 22, the Companies shall
provide to the Participating Noteholders or their professional advisors such
information and due diligence materials as the Participating Noteholders
reasonably request to evaluate the transactions contemplated by this Agreement,
and shall cause their management and advisors to meet with the Participating
Noteholders and their professional advisors at reasonable times upon request of
the Participating Noteholders, including, on an advisors’ eyes only basis,
information required to be provided to the administrative agent under the TUSA
RBL pursuant to paragraph 3(f) of the interim cash collateral order.

 

(b)The Companies agree (i) to prepare the Plan Documents, (ii) to provide draft
copies of the Plan Documents and material “first-day” motions to the
Participating Noteholders or their professional advisors within a reasonable
amount of time prior to the launch of the Solicitation, the Petition Date, or
the date the Companies plan to file such documents with the Bankruptcy Court, as
applicable, and (iii) that they shall, except in circumstances where it is not
reasonably practicable or prudent to do so, provide draft copies of all other
material motions, applications, and other documents the Companies intend to file
with the Bankruptcy Court to counsel for the Participating Noteholders
reasonably in advance of filing such documents with the Bankruptcy Court, and
shall consult in good faith with the Participating Noteholders and their counsel
regarding the form and substance of any such proposed filings.

 

(c)The Companies agree to use commercially reasonable efforts to (i) complete
the Restructuring under the Plan Documents; (ii) take all reasonably necessary
and appropriate actions in furtherance of the Restructuring and all other
actions contemplated under this Agreement, the Term Sheet, or the Plan
Documents; and (iii) not take any actions inconsistent with this Agreement, the
Term Sheet, or the Plan Documents.

 

(d)The Companies shall (i) prior to the Petition Date, fund a retainer of
$200,000 to fund the reasonable, actual, and documented fees and expenses to be
incurred by the Participating Noteholders in connection with this Agreement and
the transactions contemplated thereby from the Petition Date through the date of
entry of the Assumption Order by the Bankruptcy Court; (ii) prior to the
Petition Date, pay in the ordinary course in full such reasonable, actual, and
documented fees and expenses; and (iii) as long as this Agreement remains in
effect, continue to promptly pay the reasonable, actual, and documented fees and
expenses of the Participating Noteholders from and after the commencement (and
through the conclusion) of the Bankruptcy Cases and through the earlier of
(A) the termination of this Agreement, however caused, and (B) the Effective
Date; provided,  however, that that the Companies’ obligation pursuant to this
Section 6(d) shall be limited to one financial advisor; one primary counsel; one
local counsel for Delaware; and, with the consent of the Companies, not to be
unreasonably withheld, one additional counsel for each relevant jurisdiction
(other than Delaware) and legal specialty.





7

--------------------------------------------------------------------------------

 



 

(e)The Plan shall include comprehensive indemnification and mutual release
provisions, as set forth in Section 8 hereof.

 

(f)The Companies shall file, within one Business Day of the Petition Date, a
motion seeking entry of an order authorizing the TUSA Companies to use cash
collateral, which motion shall be in form and substance reasonably acceptable to
the Participating Noteholders. The Companies shall use commercially reasonable
efforts to obtain entry of an interim cash collateral order as soon as possible,
but in no event later than five Business Days after the Petition Date.

 

(g)The Companies will use commercially reasonable efforts to finalize the
drafting of the Backstop, the Plan, Disclosure Statement, and related documents,
as soon as reasonable practicable, but in no event later than the dates
“Milestones”, and to take all such actions as may be necessary or appropriate to
obtain confirmation of the Plan.

 

(h)The Companies shall use their commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper, or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by the Plan at the
earliest date practicable.

 

(i)The Companies shall not, directly or indirectly seek, solicit, support,
pursue, propose, negotiate, or encourage the solicitation, pursuit, proposal,
support, or negotiation of any Alternative Transaction or plan of reorganization
that is inconsistent with the Plan; provided,  however, that notwithstanding
anything set forth herein, it is understood and agreed that the Companies and
the Participating Noteholders shall be entitled to entertain discussions with
the TPC Noteholder, Caliber, and the Caliber Investor (together, the “Approved
Parties”), concerning the Approved Parties’ interest in participating in the
Plan or amendments to the Plan; provided further,  however, that (i) the
Companies shall provide reasonable and detailed updates to the Participating
Noteholders on the status of such discussions to the extent such discussions
occur between the Companies and any Approved Party; (ii) the Participating
Noteholders shall be entitled to participate in such discussions; (iii) any
amendments to the Plan that arise out of such discussions shall be reasonably
acceptable to the Required Participating Noteholders (subject, for the avoidance
of doubt, to the rights of each Participating Noteholder under Section 14); and
(iv) in the event the Participating Noteholders reasonably conclude that such
discussions are not in the best interests of the timely pursuit of consummation
of the Plan (including any amendments thereto that must be acceptable to them in
accordance with clause (iii) above), the Participating Noteholders may notify
the Companies, at which point the Companies will immediately (A) terminate such
discussions or (B) elect to exercise their rights under Section 10(e).

 

(j)The Companies shall not file any motion or pleading with the Bankruptcy Court
that is inconsistent in any material respect with this Agreement or the Plan
without the prior consent of the  Participating Noteholders.

 

(k)Except as otherwise contemplated  by this Agreement and the Term Sheet, from
the date hereof through the Effective Date, the Companies shall use commercially
reasonable efforts to (i) conduct their businesses in the ordinary course of
business and preserve





8

--------------------------------------------------------------------------------

 



the material business relationships with customers, suppliers, distributors, and
others with whom the Companies deal in the ordinary course of business;
(ii) maintain the Companies’ assets in good working condition and repair (normal
wear and tear excepted), pay expenses and  payables, and collect accounts
receivable; and (iii) comply in all material respects with all laws and
contracts, maintain all material permits relating to the Companies’ businesses,
and  pay all applicable taxes that the Companies are required to pay (taking
into account any relief pursuant to the Bankruptcy Cases).

 

Section 7.Agreements of the Participating Noteholders.

 

(a)Subject to the terms and conditions hereof, and for so long as no Noteholder
Termination Event shall have occurred, and except as the Companies may expressly
release the Participating Noteholders in writing from any of the following
obligations, each Participating Noteholder shall:

 

(i)        (A) deliver its duly executed and completed ballot voting its
unsecured claims in respect of the TUSA Notes in favor of the Plan on a timely
basis, provided that its vote on the Plan has been properly solicited pursuant
to applicable non-bankruptcy law and sections 1125 and 1126 of the Bankruptcy
Code and Rules 3017 and 3018 of the Federal Rules of Bankruptcy Procedure; and
(B) not change or withdraw such agreement or vote (or cause or direct such
agreement or vote to be changed or withdrawn);

 

(ii)       not object to, delay, impede, or take any other action to interfere,
directly or indirectly, with the Restructuring or the Plan Documents, or
propose, file, support, or vote for, directly or indirectly, any restructuring,
workout, or chapter 11 plan for any of the Companies that is inconsistent with
the Plan;

 

(iii)      not take any other action, including, without limitation, initiating
or joining in any legal proceeding that is materially inconsistent with the
Participating Noteholders’ obligations under this Agreement;

 

(iv)       authorize any actions by the Indenture Trustee necessary to implement
any of the obligations of the Participating Noteholders hereunder and to
effectuate the Restructuring; provided,  however, that no Participating
Noteholder shall be required to offer the Indenture Trustee security or
indemnity under section 7.2(h) of the TUSA Notes Indenture, even if the
Indenture Trustee refuses to take such action in the absence of such security or
indemnity; provided further,  however, that the Participating Noteholders shall
use commercially reasonable efforts to cause the Indenture Trustee to take such
actions without security or indemnity;

 

(v)        support, and take all reasonable actions necessary or reasonably
requested by the Companies to facilitate the approval and implementation of, the
New Money Rights Offering and, as to the Backstop Parties only, Backstop the New
Money Rights Offering as provided in this





9

--------------------------------------------------------------------------------

 



 

Agreement and the definitive documentation related thereto; provided,  however,
that nothing in this Agreement or the Term Sheet shall constitute an offer or a
legally binding obligation or commitment by any of the Participating Noteholders
to (A) buy any of the securities referred to in the Plan Support Agreement or
Term Sheet and/or (B) lend funds to the Companies or any other party, or
otherwise participate in the Rights Offering or Backstop.

 

(b)Each Participating Noteholder hereby agrees on behalf of itself and its
controlled affiliates (other than an affiliate acting solely in its capacity as
a Qualifying Marketmaker) that, from delivery of its signature page until the
termination of this Agreement, it shall not (and shall cause its controlled
affiliates not to) Transfer any or all of its TUSA Notes unless (i) the
transferee is a Participating Noteholder or (ii) simultaneously with such
Transfer, the transferee delivers to the Parties to this Agreement an executed
joinder substantially in the form attached hereto as Exhibit B (a “Joinder”),
whereby such transferee agrees in writing to be bound by the terms of this
Agreement, in which case such transferee shall be deemed to be a Participating
Noteholder for all purposes herein from and after the date on which such Joinder
is executed. Any Transfer of the TUSA Notes that does not comply with the
foregoing shall be deemed void ab initio.

 

(c)Nothing in this Agreement shall be deemed to limit or restrict the ability or
right of a Participating Noteholder or any controlled affiliate thereof to
purchase or take assignment of any additional TUSA Notes; provided,  however,
that, in the event a Participating Noteholder or any controlled affiliate
thereof purchases or takes assignment of any such additional TUSA Notes after
the effective date of this Agreement, such additional TUSA Notes shall
immediately upon such acquisition become subject to the terms of this Agreement
without any further action being required (or, in the case of a purchase by a
controlled affiliate of a Participating Noteholder (other than an affiliate
acting solely in its capacity as a Qualifying Marketmaker) by such Participating
Noteholder, as applicable, shall cause its controlled affiliate to become
subject to the terms of this Agreement in connection with such TUSA Notes).

 

Section 8.Releases and Indemnification. To the fullest extent permitted by
applicable law, the Plan Documents, as applicable, shall provide for
comprehensive indemnification and mutual release provisions from and for the
benefit of the Companies, the Participating Noteholders, the Backstop Parties
and the Indenture Trustee, and all individuals serving, or who have served, as a
manager, director, managing member, officer, partner, shareholder, or employee
of any of the foregoing, and the attorneys and other advisors to each of the
foregoing.

 

Section 9.Representations and Warranties.

 

(a)Each Participating Noteholder represents and warrants, severally and not
jointly, as of the date hereof, that:

 

(i)        such Participating Noteholder is the legal owner, beneficial owner,
or holder of investment and voting authority over the aggregate principal amount
of TUSA Notes set forth below its name on the signature pages hereto; and





10

--------------------------------------------------------------------------------

 



 

(ii)       such Participating Noteholder (A) is a sophisticated investor with
respect to the transactions described in this Agreement with sufficient
knowledge and experience in financial and business matters and is capable of
evaluating the merits and risks of owning and investing in securities (including
any securities that may be issued in connection with the transactions
contemplated by the Plan), in making an informed decision with respect thereto
and has made its own analysis and decision to enter into this Agreement and
(B) is an “accredited investor” within the meaning of Rule 501 of the Securities
Act of 1933, as amended; and

 

(b)Each Party represents and warrants, severally and not jointly, to the other
Parties that the following statements, as applicable, are true, correct, and
complete as of the date hereof:

 

(i)        it has all requisite, individual, corporate, partnership, or limited
liability company power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby, and to perform its obligations
hereunder;

 

(ii)       to the extent applicable, it is duly organized, validly existing, and
in good standing under the laws of its state or jurisdiction of organization and
it has the requisite power and authority to execute and deliver this Agreement
and to perform its obligations hereunder;

 

(iii)      to the extent applicable, the execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate, partnership, or limited liability company
action on its part;

 

(iv)       subject to obtaining each of the approvals and consents set forth in
Section 9(b)(v), the execution, delivery, and performance of this Agreement does
not and shall not (A) violate any provision of law, rule, or regulation
applicable to it, except to the extent the failure to comply therewith could not
reasonably be expected to have a material adverse effect on its ability to
perform its obligations hereunder; (B) to the extent applicable, violate its
articles or certificate of incorporation, bylaws, or other organizational
documents, except as contemplated in the Plan Documents; or (C) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, any material contractual obligation to which it or any of its
subsidiaries is a party, except to the extent such contractual obligation
relates to the TUSA Notes Indenture or related documents or the filing of a case
under the Bankruptcy Code or insolvency of the Companies;

 

(v)        the execution, delivery, and performance by it of this Agreement does
not and shall not require any registration or filing with, consent or approval
of, or notice to, or other action to, with or by, any federal, state, or other
governmental authority or regulatory body, except such filings, approvals,





11

--------------------------------------------------------------------------------

 



 

and consents as (A) may be necessary or required under antitrust laws, federal
securities, or energy laws or regulations or (B) may be necessary or required in
connection with the commencement of the Bankruptcy Cases, the approval of the
Disclosure Statement, and the confirmation of the Plan; and

 

(vi)        subject to the provision of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is a legally valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms.

 

Section 10.Termination.

 

(a)Termination by the Noteholders. This Agreement may be terminated following
the occurrence of each of the following events (each, a “Noteholder Termination
Event”) by the Required Participating Noteholders delivering written notice of
the occurrence of such event to the Companies (and the Companies shall promptly
notify all other Parties thereof), provided that (x) upon a Noteholder
Termination Event, under Section 10(a)(i) or (vi), this Agreement shall
terminate immediately upon written notice thereof; and (y) upon any other
Noteholder Termination Event, this Agreement shall terminate three Business Days
after written notice to the Company thereof and of the intent to terminate this
Agreement and the breach or other matter giving rise to the right to so
terminate this Agreement shall not have been cured during the three Business Day
period after receipt of such notice

 

(i)        If the Petition Date shall have not occurred on or before June 30,
2016;

 

(ii)       If an order by the Bankruptcy Court (in form and substance reasonably
satisfactory to the Required Participating Noteholders) approving the assumption
of this Agreement and the Companies’ obligations thereunder (“Assumption
Order”), including the obligation to pay the reasonable, actual, and documented
fees and expenses of the Participating Noteholders as set forth herein, has not
been entered by the Bankruptcy Court on or before August 15, 2016;

 

(iii)      If the Companies and the Backstop Parties have not executed
definitive documentation with respect to the Backstop within 45 days of the
later of (A) entry of an order by the Bankruptcy Court (the “Rejection Order”)
authorizing TUSA to reject the Specified Caliber Contracts under section 365 of
the Bankruptcy Code and (B) entry of a final, unstayed judgment or order that
any “dedications” set forth in the Specified Caliber Contracts do not constitute
real covenants that “run with the land” under North Dakota law;

 

(iv)      If a final, unstayed order approving the Backstop in form and
substance satisfactory to the Participating Noteholders has not been entered by
the Bankruptcy Court on or before the 30th day after the definitive Backstop
documentation is executed by the applicable parties;

 

(v)       If the Disclosure Statement and the Plan, both in form and substance
reasonably satisfactory to the Participating Noteholders, shall not





12

--------------------------------------------------------------------------------

 



 

have been filed by the Companies with the Bankruptcy Court on or
before  November 15, 2016;

 

(vi)      If the Disclosure Statement is not approved at a hearing (“Disclosure
Statement Hearing”) by the Bankruptcy Court on or before December 19, 2016;

 

(vii)     If the Plan shall not have been confirmed by the Bankruptcy Court by
February 15, 2017;

 

(viii)    If the Plan is modified in any material manner that is not acceptable
to the Required Participating Noteholders;

 

(ix)       If it becomes impossible to meet any of the material terms or
conditions set forth in the Term Sheet, or if the Bankruptcy Court or any other
court of competent jurisdiction enters an order allowing and/or estimating
(including for voting purposes) the Caliber Rejection Damage Claim in an amount
that exceeds one-third of the sum of (a) the total outstanding TUSA Notes plus
(b) general unsecured claims (including the Caliber Rejection Damages Claim)
allowed and/or estimated for voting purposes under the Plan

 

(x)       If any of the Bankruptcy Cases of the TUSA Companies is dismissed or
converted to a case under chapter 7 of the Bankruptcy Code;

 

(xi)      If the Bankruptcy Court shall enter an order appointing, in respect of
any of the TUSA Companies, (A) a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, (B) a responsible officer, or (C) an examiner with enlarged
powers relating to the operation of the business (beyond those powers set forth
in subclauses (3) and (4) of Bankruptcy Code section 1106(a)) under Bankruptcy
Code section 1106(b); provided,  however, that the appointment of any of the
parties identified in the immediately preceding clauses (A) through (C) shall
not result in a Termination Event enforceable by any Party hereto that requested
or supported such appointment;

 

(xii)     If any court enters a final, non-appealable judgment or order
declaring this Agreement or any material portion hereof to be unenforceable;

 

(xiii)    If the Companies withdraw the Plan or any of the Companies publicly
announces its intention not to support the Plan or to support an Alternative
Transaction or seek Bankruptcy Court authority to support an Alternative
Transaction;

 

(xiv)     If the orders of the Bankruptcy Court approving the Disclosure
Statement or confirming the Plan are stayed, reversed, vacated, or otherwise
modified in a material and adverse manner for greater than seven days after the
Effective Date;





13

--------------------------------------------------------------------------------

 



 

(xv)      Upon any material breach of any provision of this Agreement by any of
the Companies, regardless of whether such breach is mandated or justified by
such Company’s fiduciary duties;

 

(xvi)     If the Effective Date of the Plan does not occur on or before
March 15, 2017;

 

(xvii)   Termination of the Companies’ authority to use cash collateral pursuant
to section 363 of the Bankruptcy Code for a period greater than 3 days; and

 

(xviii)   If the Companies agree to modify or execute (or seek Bankruptcy Court
authority to modify or execute) any material contract, including any contract
with Caliber, and such modification or contract is not acceptable to the
Required Participating Noteholders.

 

(b)The Companies shall waive any requirement under section 362 of the Bankruptcy
Code to lift the automatic stay thereunder for purposes of providing notice of
termination pursuant to this Section 10, and agree not to object to any
non-breaching Party seeking, if necessary, to lift the automatic stay in
connection with the giving of any such notice of a Noteholder Termination Event.
This waiver and agreement shall be memorialized in the Assumption Order.

 

(c)Termination by the Companies. This Agreement may be terminated by the
Companies following the occurrence of any of the following events (each a
“Company Termination Event”) by delivering written notice of the occurrence of
such an event to the Parties, provided that upon a Company Termination Event
under subsection 10(c)(i) of this Agreement, this Agreement shall terminate
immediately and upon any other Company Termination Event, this Agreement shall
terminate three Business Days after written notice to the Parties thereof and of
the intent to terminate this Agreement and the breach or other matter giving
rise to the right to so terminate this Agreement shall not have been cured
during the three Business Day period after receipt of such notice.

 

(i)        If any of the Bankruptcy Cases of the TUSA Companies is dismissed or
converted to a case under chapter 7 of the Bankruptcy Code’ or

 

(ii)       If any court enters a final, non-appealable judgment or order
declaring this Agreement or any material portion hereof to be unenforceable;

 

(iii)      If any of the events set forth in clauses (ii),  (iii),  (iv),  (vi),
 (viii),  (ix),  (x),  (xiv), or (xvi) of Section 10(a) occur, despite the
Companies’ commercially reasonable efforts to prevent the occurrence of such
event; and

 

(iv)       In the event that one or more Participating Noteholders materially
breach this Agreement, such that the non-breaching





14

--------------------------------------------------------------------------------

 



 

Participating Noteholders at such time do not constitute Required Participating
Noteholders.

 

(d)If it has not already terminated, the Agreement shall terminate immediately
upon the Effective Date of the Plan.

 

(e)Notwithstanding anything to the contrary in this Agreement, (i) nothing
herein requires Companies or their respective boards of directors to breach any
fiduciary obligations they have under applicable law; (ii) the Companies and
their boards of directors shall be entitled to consider any unsolicited offer or
unsolicited proposal concerning an Alternative Transaction and engage in limited
discussions with the counterparty advancing such unsolicited proposal for the
sole purpose of determining whether such unsolicited proposal constitutes a bona
fide proposal, provided that the Companies provide the Participating Noteholders
with a copy of such unsolicited proposal within one Business Day of their
receipt thereof; and (iii)  in the event the Companies, the Debtors, or their
boards of directors reasonably determine, consistent with their fiduciary
obligations and in consultation with their legal advisors, that the conditions
to the Plan cannot be satisfied, or determine that an Alternative Transaction
would maximize the value of their estates, they may terminate this Agreement
without incurring any liability to any party under this Agreement. In the event
that the Company, the Debtors, or their boards of directors terminate this
Agreement pursuant to this preceding sentence, the Company shall provide five
days written notice to the Participating Noteholders.

 

(f)Upon a termination of this Agreement no Party shall have any continuing
liability or obligation to any other Party hereunder, and the provisions of this
Agreement shall have no further force or effect, except for the provisions in
Section 11,  12, and 14(b) through 24, each of which shall survive termination
of this Agreement; provided,  however, that no such termination shall relieve
any Party hereto from liability for its breach or non-performance of its
obligations hereunder as of the date of such termination, and the rights of any
non-breaching or performing Party hereto as it relates to such breach or
non-performance by any other Party hereto shall be preserved in the event of the
occurrence of such breach or non-performance.

 

(g)In addition to the Participating Noteholder Termination Events and the
Company Termination Events, this Agreement shall be terminable immediately upon
written agreement of the Company and the Participating Noteholders constituting
the Required Participating Noteholders.

 

Section 11.No Third-Party Beneficiaries. This Agreement shall be solely for the
benefit of the Parties hereto, and no other Person shall be a third-party
beneficiary hereof.

 

Section 12.Entire Agreement. As of the date this Agreement becomes effective,
this Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof.





15

--------------------------------------------------------------------------------

 



 

Section 13.Amendment or Waiver.

 

(a)This Agreement may not be modified, altered, amended, waived, or supplemented
except by an agreement in writing signed by each of the Companies and the
Required Participating Noteholders. Notwithstanding the foregoing, this
Section 13(a) and Section 14 may not be modified, altered, or amended except in
writing signed by each of the Companies and each of the Participating
Noteholders.

 

(b)Each of the Parties agrees to negotiate in good faith all amendments and
modifications to this Agreement as reasonably necessary and appropriate to
consummate the Plan. Such agreement shall not be deemed to prejudice or limit in
any way any Party’s rights under Section 14 of this Agreement.

 

(c)No waiver of any of the provisions of this Agreement shall be deemed or
constitute a waiver of any other provision of this Agreement, whether or not
similar, nor shall any waiver be deemed a continuing waiver.

 

Section 14.Withdrawal.

 

(a)A Participating Noteholder shall be entitled, upon three Business Days’ prior
written notice to the other Parties, to withdraw its participation in this
Agreement (a “Withdrawing Noteholder”) following the (i) amendment or
modification of this Agreement or the Term Sheet or (ii) adoption of a provision
in the Plan or the Plan Documents that is, in each case, inconsistent with this
Agreement and material to such Withdrawing Noteholder.

 

(b)Upon the withdrawal of participation in this Agreement by such Withdrawing
Noteholder in accordance with this Section 14, such Withdrawing Noteholder shall
have no continuing liability or obligation to any other Party hereunder and no
other Party hereunder shall have any continuing liability or obligation to such
Withdrawing Noteholder hereunder; provided,  however, that no such withdrawal by
a Withdrawing Noteholder shall relieve any Party hereto (including such
Withdrawing Noteholder) from liability for its breach or non-performance of its
obligations hereunder prior to the date of such withdrawal.





16

--------------------------------------------------------------------------------

 



 

Section 15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including all matters of
construction, validity, and performance without giving effect to the conflicts
of laws provisions thereof except New York General Obligations Law
Section 5-1401. Each Party hereby irrevocably submits to the jurisdiction of any
state court or federal court located in New York County, New York in respect of
any suit, action, or proceeding arising out of or relating to this Agreement,
and irrevocably accepts for itself and in respect of its property, generally and
unconditionally, jurisdiction of the aforesaid courts. Each Party irrevocably
waives, to the fullest extent it may effectively do so under applicable law, any
objection that it may now or hereafter have to the laying of venue of any such
suit, action, or proceeding brought in any such court and any claim that any
such suit, action, or proceeding brought in any such court has been brought in
an inconvenient forum. Nothing herein shall affect the right of any Party to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction. Notwithstanding the foregoing consent to New York jurisdiction, if
the Bankruptcy Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.

 

Section 16.Remedies. Each Party recognizes and acknowledges that a breach by it
of any covenants or agreements contained in this Agreement will cause the other
Parties to sustain damages for which such Parties would not have an adequate
remedy at law for money damages, and therefore each Party hereto agrees that, in
the event of any such breach, such other Parties shall be entitled to a remedy
of specific performance of such covenants and agreements, including, without
limitation, the covenant and agreement to vote in favor of the Plan, and
injunctive and other equitable relief in addition to any other remedy to which
such parties may be entitled, in law or in equity. For the avoidance of doubt,
the waiver or non-exercise of (x) the Noteholder Termination Event set forth in
Section 10(a)(xv) by the Required Participating Noteholders or (y) the Company
Termination Event set forth in Section 10(c)(iv) shall not constitute a waiver
of the breach underlying such Noteholder Termination Event or Company
Termination Event, as applicable, unless expressly indicated by the
non-breaching Party in writing.

 

Section 17.Counterparts. This Agreement may be executed in any number of
counterparts and by different Parties in separate counterparts and by facsimile
or PDF transmission, with the same effect as if all Parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together, and shall constitute one and the same instrument.

 

Section 18.No Waiver of Participation and Reservation of Rights. Except as
expressly provided in this Agreement and in any amendment among the Parties made
in accordance herewith, nothing herein is intended to, or does, in any manner,
waive, limit, impair, or restrict the ability of each of the Parties to protect
and preserve its rights, remedies, and interests, including, without limitation,
its claims against any of the Parties (or their respective affiliates or
subsidiaries) or its full participation in the Bankruptcy Cases. If the
transactions contemplated by this Agreement or in the Plan are not consummated,
or if this Agreement is terminated for any reason, the Parties fully reserve any
and all rights.





17

--------------------------------------------------------------------------------

 



 

Section 19.Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only as broad as is enforceable.

 

Section 20.Prior Negotiations. This Agreement supersedes all prior negotiations
with respect to the subject matter hereof, but shall not supersede the Plan
Documents.

 

Section 21.Several Not Joint. Except as otherwise expressly provided in this
Agreement, the agreements, representations, and obligations of the Parties under
this Agreement are several and not joint. Any breach of this Agreement by any
Party shall not result in liability for any other non-breaching Party. Failure
by a Party to perform its obligations under the Agreement shall not affect the
obligations of any other Party under this Agreement, except as otherwise
expressly set forth herein.

 

Section 22.Confidentiality.

 

(a)Unless otherwise required by applicable law (including in connection with
seeking to obtain any shareholder approval of the Restructuring or in connection
with any litigation concerning the Restructuring), each Party agrees and
acknowledges that, prior to the Petition Date, it will not disclose to any
Person the content or any term or provision of this Agreement, other than to the
representatives of each such Party or to another Participating Noteholder,
unless, in connection with the transactions contemplated hereby, such Person
agrees first to be bound by this confidentiality provision. Notwithstanding the
foregoing, each Party agrees to permit disclosure of this Agreement and its
contents in the Plan Documents and any filings by the Companies with the
Bankruptcy Court regarding this Agreement.

 

(b)Any NDA between any Participating Noteholder and any of the Companies shall
remain in full force and effect notwithstanding the execution of this Agreement,
including but not limited to any obligation of the Companies to “cleanse”
material non-public information.

 

(c)Each Participating Noteholder that is not otherwise subject to an NDA with
the Companies agrees and acknowledges, that, unless otherwise required by or
pursuant to applicable law or a regulatory authority, it will not disclose to
any Person any terms or provisions of this Agreement or any Confidential
Information provided to such Participating Noteholder pursuant to this Agreement
other than to the representatives of each such Participating Noteholder, in each
case, in connection with the transactions contemplated hereby and subject to
their agreement to be bound by this confidentiality provision.

 

Section 23.Consideration. The Parties acknowledge that, other than the
agreements, covenants, representations, and warranties set forth herein and to
be included in the Plan Documents, no consideration shall be due or paid to the
Participating Noteholders in exchange for their obligations in this Agreement.





18

--------------------------------------------------------------------------------

 



 

Section 24.Notice. Any notices or other communications in connection with this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or upon confirmation of receipt when transmitted by email or
on receipt after dispatch by registered or certified mail, postage prepaid, or
on the next Business Day if transmitted by national overnight courier, addressed
in each case as follows:

 

(a)If to the Companies:

 

Triangle USA Petroleum Corporation

 

1200 17th Street

Suite 2500

Denver, Colorado 80202

agarber@trianglepetroleum.com 

Attention:Ashley Garber

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

155 North Wacker Drive

Suite 2700

Chicago, Illinois 60606

george.panagakis@skadden.com 

ron.meisler@skadden.com 

Attention:George N. Panagakis;

Ron E. Meisler

 

and

 

525 University Avenue

Palo Alto, California 94301

leif.king@skadden.com 

Attention:Leif King

 

 

(b)If to a Participating Noteholder, to the address for such Participating
Noteholder provided on the signature pages hereof. With a copy to:

 

Gibson, Dunn & Crutcher LLP

 

200 Park Avenue

New York, New York 10166

mjwilliams@gibsondunn.com 

Attention:Matthew J. Williams

 





19

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

 



20

--------------------------------------------------------------------------------

 



 

 

TRIANGLE USA PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Ashley Garber

 

 

Name:

Ashley Garber

 

 

Title:

Secretary

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

LEAF MINERALS, LLC

 

 

 

 

 

By:

/s/ Ashley Garber

 

 

Name:

Ashley Garber

 

 

Title:

Secretary

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

FOXTROT RESOURCES LLC

 

 

 

 

 

By:

/s/ Ashley Garber

 

 

Name:

Ashley Garber

 

 

Title:

Secretary

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

RANGER FABRICATION MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Secretary

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

RANGER FABRICATION MANAGEMENT HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Secretary

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

RANGER FABRICATION, LLC

 

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Secretary

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

CEC II TI POOL, LP

 

 

 

 

 

By:

CEC Fund II GP, LLC, its general partner

 

 

 

By:

/s/ R. Kyle Kettler

 

 

Name:

R. Kyle Kettler

 

 

Title:

Managing Director

 

 

 

Address:

 

600 Travis Street, Suite 4700

 

Houston, Texas 77002

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

EATON VANCE SENIOR FLOATING RATE TRUST

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

EATON VANCE FLOATING RATE INCOME TRUST

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

EATON VANCE TRUST COMPANY CIT FOR EMPLOYEE BENEFIT PLANS-HIGH YIELD FUND

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

EVTC CTF EATON VANCE TR CO HIGH YIELD COMMON TR FUND

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

HIGH INCOME OPPORTUNITIES PORTFOLIO

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

BOSTON INCOME PORTFOLIO

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

EATON VANCE LIMITED DURATION INCOME FUND

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

COMMONWEALTH OF MASSACHUSETTS EMPLOYEES DEFERRED COMPENSATION PLAN

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

PACIFIC SELECT FUND- FLOATING RATE LOAN PORTFOLIO

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

PLYMOUTH COUNTY RETIREMENT ASSOCIATION

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

EATON VANCE SENIOR INCOME TRUST

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

 

 

 

 

By:

/s/ Stephen Concannon

 

 

Name:

Stephen Concannon

 

 

Title:

Vice President

 

 

 

Address:

 

2 International Place

 

Boston, MA 02110

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

PGIM, Inc. as investment advisor to Holder ACCOUNT INFORMATION ON NEXT PAGE

 

 

 

 

 

By:

/s/ Ryan P. Kelly

 

 

Name:

Ryan P. Kelly

 

 

Title:

Vice President PGIM, Inc. as

 

 

 

Investment advisor to Holder

 

 

 

Address:

 

 

 

 

PO Box 32339

 

 

Newark N.J. 07102

 

 

Att: Corp. Action Team

 

 

Tel. (973) 802-3239 Fax. (888)316-4018

 

 

 

PIMFI_CORPORATE_ACTIONS@prudential.com

 

 

 

 

 

 

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

P SCM Energy HY Ltd.

 

 

 

By:

SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

 

 

By:

/s/ Justin Slatky

 

 

Name:

Justin Slatky

 

 

Title:

Executive Vice President

 

 

 

 

   Address:

 

 

 

 

 

Shenkman Capital Management

 

 

461 Fifth Ave

 

 

22nd Floor

 

 

New York, NY 10017

 

 

 

Principal Amount of TUSA Notes Held:

 

 

 

 






 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

The PNC Financial Services Group, Inc. Pension Plan

 

 

 

By:

SHENKMAN CAPITAL MANAGEMENT, INC.,
as Investment Manager

 

 

 

By:

/s/ Justin Slatky

 

 

Name:

Justin Slatky

 

 

Title:

Executive Vice President

 

 

 

 

  Address:

 

 

 

 

 

Shenkman Capital Management

 

 

461 Fifth Ave

 

 

22nd Floor

 

 

New York, NY 10017

 

 

 

Principal Amount of TUSA Notes Held:

 

 

 

 






 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

Shenkman Energy Opportunity Master Fund, LTD.

 

 

 

By:

SHENKMAN CAPITAL MANAGEMENT, INC.,
as Collateral Manager

 

 

 

By:

/s/ Justin Slatky

 

 

Name:

Justin Slatky

 

 

Title:

Executive Vice President

 

 

 

 

  Address:

 

 

 

 

 

Shenkman Capital Management

 

 

461 Fifth Ave

 

 

22nd Floor

 

 

New York, NY 10017

 

 

 

Principal Amount of TUSA Notes Held:

 

 

 

 






 

 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

LONGLEAF PARTNERS SMALL-CAP FUND

 

 

 

 

 

By:

/s/ Andrew R. McCarroll

 

 

Southeastern Asset Management, Inc.

 

 

Its: Investment Manager

 

 

By: Andrew R. McCarroll

 

 

Title: General Counsel

 

 

 

Address:

 

c/o Southeastern Asset Management, Inc.

 

6410 Poplar Avenue, Suite 900

 

Memphis, TN 38119

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 




 





[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

 

DESERET MUTUAL BENEFIT SMALL CAP

 

 

 

 

 

By:

/s/ Andrew R. McCarroll

 

 

Southeastern Asset Management, Inc.

 

 

Its: Investment Manager

 

 

By: Andrew R. McCarroll

 

 

Title: General Counsel

 

 

 

Address:

 

c/o Southeastern Asset Management, Inc.

 

6410 Poplar Avenue, Suite 900

 

Memphis, TN 38119

 

 

 

 

 

Principal Amount of TUSA Notes Held:

 

 




 

 

 



[Plan Support Agreement – Signature Page]

--------------------------------------------------------------------------------

 



 

Exhibit A

 

Term Sheet

 

(see attached)

 

 



 

--------------------------------------------------------------------------------

 



 

 

TRIANGLE USA PETROLEUM CORPORATION

 

RESTRUCTURING TERM SHEET

 

This term sheet (this “Term Sheet”) describes certain material terms of a
proposed restructuring transaction (the “Restructuring”) for Triangle USA
Petroleum Corporation (“TUSA”) and TUSA’s wholly owned subsidiaries
(collectively, and together with TUSA, the “Company”), subject to various
approvals, further agreements, and definitive documentation.

 

This Term Sheet is not legally binding, is not a complete list of all material
terms and conditions of the potential transactions described herein, is subject
to material change, and is being distributed for discussion purposes only. This
Term Sheet shall not constitute an offer or a legally binding obligation to buy
or sell, nor does it constitute a solicitation of an offer to buy or sell, any
of the securities referred to herein. Furthermore, nothing herein constitutes a
commitment to lend funds to the Company or any other party, or to negotiate,
agree to, or otherwise participate in any plan of reorganization under chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”), nor does this
Term Sheet constitute a solicitation of the acceptance or rejection of any
chapter 11 plan for purposes of sections 1125 and 1126 of the Bankruptcy Code.
Capitalized terms used, but not otherwise defined, in this Term Sheet shall have
the meanings ascribed to them in the PSA (as defined below).

 

This Term Sheet shall remain strictly confidential and may not be shared with
any other person without the consent of the Company and the Participating
Noteholders.

 

STAKEHOLDER TREATMENT

Summary

The TUSA Noteholders (as defined below) shall exchange the TUSA Notes (as
defined below) for 100% of the initial reorganized common stock of TUSA (the
“New TUSA Common Stock”), subject to dilution as described below

The Company and each TUSA Noteholder (as defined below) that has agreed to
support a Restructuring (collectively, the “Participating Noteholders”) shall
execute a plan support agreement (the  “PSA”) pursuant to which the Company and
the Participating Noteholders agree to support a prearranged chapter 11 plan
implementing the Restructuring (the “Plan”)

TUSA RBL

The first-priority revolving credit facility (the “TUSA RBL”), with an
estimated $308.3 million (inclusive of letters of credit) outstanding as of
June 28, 2016, will be paid in full using cash on the balance sheet, proceeds of
the New Revolving Credit Facility (as defined below), and the New Money Rights
Offering (as defined below)

 

 



 

--------------------------------------------------------------------------------

 



 

TUSA Notes

The $381 million of TUSA 6.75% senior unsecured notes (the “TUSA Notes” and the
holders thereof, the “TUSA Noteholders”) will convert into 100% of the New TUSA
Common Stock, subject to dilution from the Caliber Rejection Damages Claim (as
defined below), the Allowed General Unsecured Claims (as defined below) and the
MIP (as defined below)

TUSA Noteholders shall be offered the opportunity to participate, up to the
total aggregate principal amount offered, in the New Money Rights Offering

OTHER TERMS OF THE RESTRUCTURING

New Money
Rights Offering

The Company will conduct a $[100] million new money rights offering (the “New
Money Rights Offering”) pursuant to the Plan on terms and conditions and in a
form of security to be negotiated in good faith and acceptable to the Debtors
and the Required Participating Noteholders in their sole and absolute
discretion.

oProceeds of the New Money Rights Offering will be used to pay down the TUSA RBL
and for general corporate purposes

oInvestment rights will be offered ratably to TUSA Noteholders

oThe New Money Rights Offering will be backstopped by a commitment (the
“Backstop”) from certain Participating Noteholders, subject to terms,
conditions, and documentation negotiated in good faith and acceptable to the
Debtors and the Backstop Parties. Upon execution of the Backstop, the Debtors
shall promptly (and in no event no more than five Business Days thereafter) file
a motion seeking authority to enter into the Backstop and pay the fees and
expenses associated therewith

New Revolving Credit Facility

The Plan will provide for a new first-priority RBL credit facility, on terms
and conditions reasonably acceptable to the Company and the Participating
Noteholders (the “New Revolving Credit Facility”), provided that the collateral
shall be substantially all of the assets securing the existing TUSA RBL.
Proceeds of the New Revolving Credit Facility will be used to pay down the
existing TUSA RBL and for general corporate purposes

Caliber Midstream Services Agreements

Within three Business Days of the Petition Date, TUSA shall (a) move to reject
the Specified Caliber Agreements under section 365 of the Bankruptcy Code and
(b) use commercially reasonable efforts to (i) remove and transfer the civil
action commenced by Caliber in North Dakota state court on or about May 26, 2016
(the “Caliber 

 





2

--------------------------------------------------------------------------------

 



 

 

Declaratory Judgment Action”) to the Bankruptcy Court and (ii) seek a
declaratory judgment that any “dedications” set forth in the Specified Caliber
Contracts do not constitute real covenants that “run with the land,” under North
Dakota law. Whether the Caliber Declaratory Judgment Action is successfully
removed and transferred to the Bankruptcy Court or not, TUSA shall use its
commercially reasonable efforts to defend such action and obtain a declaratory
judgment from the presiding court that the “dedications” set forth in the
Specified Caliber Contracts do not constitute real covenants and do not
otherwise “run with the land” under North Dakota law

The entry of a final, unstayed order or judgment granting the relief described
in the foregoing sentence, or a consensual settlement   acceptable to TUSA and
the Required Participating Noteholders, shall be a condition precedent to
confirmation of the Plan

Caliber shall receive a general unsecured claim on account of the rejection of
the Specified Caliber Contracts (the “Caliber Rejection Damages Claim”), or such
other treatment as agreed to by the Company, the Required Participating
Noteholders and approved by the Bankruptcy Court

Other

The PSA and other Restructuring documentation and materials shall contain all
customary terms otherwise reasonably acceptable to the Company and the Required
Participating Noteholders

The Debtors shall use their commercially reasonable best efforts to effectuate
the terms and conditions of the Restructuring in a tax efficient manner
reasonably satisfactory to the Required Participating Noteholders

The Plan shall provide that each holder of an allowed claim shall have the
option to apply such holder’s pro rata share of consideration under the Plan to
satisfy outstanding principal of, or accrued interest on, its allowed claim, as
such allocation is determined by such holder in its sole discretion; provided,
 however, that such election shall not affect the total consideration
distributable to such holder

Plan will include a convenience class for general unsecured claims less than
$[•]; convenience class claims shall be paid in full in cash on the Effective
Date

Holders of allowed general unsecured claims (“Allowed General Unsecured
Claims”) shall receive their pro rata share of New TUSA Common Stock

The MIP for the management of reorganized TUSA shall provide for compensation
comprised of cash and securities. The terms of the MIP shall be negotiated in
good faith among the Companies and the Participating Noteholders and shall be
set forth in a term sheet, which, once accepted by the Companies and the
Participating Noteholders, shall be appended to, and made part of, the PSA or
the Plan. The term sheet shall provide that, as soon as commercially

 





3

--------------------------------------------------------------------------------

 



 

 

practicable following such time as TUSA is subject to the reporting requirements
of the Securities Exchange Act of 1934 (the “Exchange Act”), TUSA shall use its
commercially reasonable efforts to file and have declared effective a
registration statement on Form S-8, which may include a resale prospectus,
covering any securities to be issued under the MIP

Governance of reorganized TUSA to be negotiated among the Company and the
Participating Noteholders (see “Governance of Reorganized TUSA” below)

Governance of Reorganized TUSA

In connection with the Restructuring, the Company and the Participating
Noteholders (and any other necessary or appropriate parties) shall enter into a
Shareholders Agreement providing for the following terms. The Shareholders
Agreement shall terminate if and when the New TUSA Common Stock is listed on a
recognized U.S. stock exchange.

 

Certain customary “Fundamental Matters” to be subject to the approval of the
Participating Noteholders, or, if the Participating Noteholders collectively
have appointed the majority of the directors of the New TUSA Board, the New TUSA
Board, including, but not limited to, the following actions by the Company:
amend Company charter or bylaws; acquire, merge, consolidate or transact with
respect to the business or assets of another (including assumed liabilities) in
excess of $[]mm; sell, lease, transfer or dispose of assets in excess of
$[]mm; enter into other line of business; settle any litigation, other than
(i) where amount in controversy is less than $[]mm or (ii) the terms do not
include an admission of liability or impose any nonmonetary obligation on the
Company; dissolve, wind up, liquidate, declare bankruptcy or similar acts;
undertake equity recapitalizations or other changes to terms of the Company’s
capital stock; enter into, modify, amend or waive rights under material
contracts or leases; make or commit to capital expenditures in excess of $[]mm,
other than as has been approved by a majority of the New TUSA Board; pay
dividends or distributions; issue or redeem equity (other than pursuant to the
MIP); incur, assume or guaranty indebtedness in excess of $[]mm; enter into
affiliate transactions; selection, termination or removal of the CEO; appoint or
remove the independent auditors or reserve engineers of the Company

[] Directors of the initial New TUSA Board will be appointed by the
Participating Noteholders and one will be the CEO, with the total number of
Directors not to exceed []; any quorum of the initial New TUSA Board to require
at least [one] Participating Noteholder-appointed Director

Audit and Compensation Committees of the New TUSA Board to include at least
[one] Participating Noteholder-appointed Director

 





4

--------------------------------------------------------------------------------

 



 

 

Where reasonably practicable, advance notice of press releases or other public
communications which refer to any Participating Noteholder

Access to financial information, including: (i) annual GAAP financial
statements within [90] days of year end; and (ii) quarterly GAAP financial
statements within [45] days of quarter end

Customary general access rights to information and management

Waiver of stockholder fiduciary duties or corporate opportunities

TUSA and the Participating Noteholders shall enter into a customary
Registration Rights Agreement, reflecting the terms set forth in the immediately
following two bullet points:

oTUSA to grant to each Participating Noteholder demand (including for an
underwritten offering and for a resale shelf) and piggyback registration rights
in respect of its New TUSA Common Stock (a) at any time prior to New TUSA Common
Stock being listed on the NYSE, Nasdaq or NYSE MKT, and (b) thereafter, to the
extent that its New TUSA Common Stock constitutes “control securities” or
“restricted securities” that may not be sold without volume or manner of sale
restrictions pursuant to Rule 144 under the Securities Act of 1933 or otherwise;
such registration rights to be subject to customary limitations, including,
without limitation, blackout and suspension periods, cut-backs and holdback
periods and, in the case of a demand registration, a limitation on the number of
demands, a minimum ownership threshold for the requesting holders, a grace
period after the emergence date before which a demand can be requested or a
registration statement will be required to be declared effective, and a
limitation on resale shelf demands if TUSA is not then Form S-3 eligible

oTUSA to also agree to use its commercially reasonable efforts (i) to have the
New TUSA Common Stock quoted on one of the OTC markets as soon as practicable
following the emergence date, and (ii) following such time that the applicable
listing standards of the NYSE, Nasdaq or NYSE MKT are satisfied or waived with
respect to the New TUSA Common Stock, or in connection with the first registered
public offering of New TUSA Common Stock (other than on Form S-8) following
which the condition at the end of this sentence can be met (or, if the condition
at the end of this sentence cannot then be met, the next subsequent registered
public offering of New TUSA Common Stock (other than on Form S-8) following
which such condition can then be met), to register the New TUSA Common Stock
under Section 12(b) of the Exchange Act and to list the New TUSA Common Stock on
such stock exchange if the applicable listing standards may then be met or
waived.

 

 



5

--------------------------------------------------------------------------------

 



 

Exhibit B

 

Joinder

 

To be attached

 

--------------------------------------------------------------------------------